internal_revenue_service department of the treasury index number washington dc person to contact number release date telephone number refer reply to cc dom p si 1-plr-114776-99 date date legend a b c d w dollar_figurex dollar_figurey state this responds to your letter dated date submitted on behalf of a in which you seek rulings relating to the transactions described below facts a is a corporation formed under the laws of state and has w shareholders a is a vertically integrated manufacturing company and is the common parent of an affiliated_group_of_corporations a’s shareholders wish to hold their stock in a indirectly through a limited_liability_company to this end they plan to undertake the following series of transactions two shareholders of a will transfer a total of dollar_figurex to b a newly created limited_liability_company formed under the laws of state and in return each will receive one ownership unit in b b will be treated as a partnership under sec_301_7701-1 through of the procedure and administration regulations b will then form c a newly formed corporation under the laws of state plr-114776-99 b will also form newco a corporation under the laws of state upon formation b will be the only shareholder of newco newco will merge into a under state law pursuant to the merger b’s newco stock will be converted to a stock also pursuant to the merger a’s shareholders will have the option to relinquish their a stock for ownership units in b it is anticipated that all or substantially_all of a’s shareholders will do so those who choose to participate participating shareholders in the merger will relinquish their shares in a for ownership units in b if all of a’s shareholders are participating shareholders then they will have the exact same proportional ownership_interest in b that they had in a if one or more a shareholders do not participate in the merger and therefore continue to be direct shareholders in a or one or more a shareholders exercise dissenters’ rights and their interest in a is redeemed the participating shareholders’ percentage interest in b will increase but will still remain proportional among them in connection with the merger the two shareholders of a who contributed dollar_figurex to b in exchange for one ownership unit apiece will have those units redeemed for the dollar_figurex originally contributed b will not assume any liabilities of the participating shareholders in addition none of the shares of a stock transferred to b in the merger will be subject_to any liabilities of the participating shareholders prior to the merger a will form d a limited_liability_company under the laws of state no election will be filed under sec_301_7701-3 for d to be treated as an association a will contribute dollar_figurey to d in exchange for all of the ownership interests in d a will then make a pro-rata taxable dividend distribution to its shareholders of the ownership units in d pursuant to the terms of b’s operating_agreement operating_agreement the income gains losses and deductions of b will generally be allocated among the members proportionately based on the ownership units in addition capital accounts will be maintained in accordance with sec_704 of the internal_revenue_code and the regulations thereunder the participating shareholders will not receive any cash or property distributions from b during the two-year period following the merger other than operating cash_flow distributions as defined in sec_1_707-4 of the income_tax regulations pursuant to the operating_agreement based upon the above facts and representations you request a ruling that the merger of newco with and into a will be treated as a contribution of a common_stock by the participating shareholders to b in exchange for membership units in b furthermore you request a ruling that under sec_721 neither the participating shareholders nor b will recognize gain_or_loss as a result of the contribution of a common_stock to b law and analysis plr-114776-99 sec_707 provides that if a partner engages in a transaction with a partnership other than in his capacity as a member of the partnership the transaction shall generally be considered as occurring between the partnership and one who is not a partner sec_707 provides that if i there is a direct or indirect transfer of money or other_property by a partner to a partnership ii there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner and iii the transfers when viewed together are properly characterized as a sale_or_exchange of property then the transfers will be viewed as a transaction between the partnership and one not a partner or two or more members of a partnership not acting in their capacities as members of the partnership sec_1_707-3 provides that except as otherwise provided if a transfer of property by a partner to a partnership and one or more transfers of money or other consideration by the partnership to that partner are described in sec_1_707-3 the transfers are treated as a sale of property in whole or in part to the partnership sec_1_707-3 provides that a transfer of property excluding money or an obligation_to_contribute money by a partner to a partnership and a transfer of money or other consideration including the assumption of or the taking subject_to a liability by the partnership to the partner constitute a sale of property in whole or in part by the partner to the partnership only if based on all the facts and circumstances the transfer of money or other consideration would not have been made but for the transfer of property and in cases in which the transfers are not made simultaneously the subsequent transfer is not dependent on the entrepreneurial risks of partnership operations sec_1_707-3 provides that if within a two-year period a partner transfers property to a partnership and the partnership transfers money or other consideration to the partner without regard to the order of the transfers the transfers are presumed to be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale sec_1_707-3 provides that if there is a transfer of money or other consideration to a partner by a partnership and a transfer of property to the partnership by that partner and the transfers are more than two years apart then the transfers are presumed not to be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers constitute a sale sec_1_707-4 provides that notwithstanding the presumption relating to transfers made within two years of each other an operating cash_flow distribution is presumed not to be part of a sale of property to the partnership unless the facts and circumstances clearly establish that the transfer is part of a sale sec_1_707-4 defines operating cash_flow distributions as one or more transfers of money by the partnership to a partner during a taxable_year of the partnership to the extent that the transfers are not presumed to be guaranteed payments for capital are not reasonable plr-114776-99 preferred returns are not characterized by the parties as distributions to the partner acting in a capacity other than as a partner and to the extent they do not exceed the product of the net_cash_flow of the partnership from operations for the year multiplied by the lesser_of the partner’s percentage interest in overall partnership profits for that year or the partner’s percentage interest in overall partnership profits for the life of the partnership sec_721 provides that no gain_or_loss shall be recognized by either a partnership or its partners on the contribution of property to a partnership in exchange for an interest in the partnership however sec_721 provides that gain but not loss realized on such a transfer may be recognized if the partnership would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_1_721-1 provides that sec_721 shall not apply to a transaction between a partnership and a partner not acting in his capacity as a partner and that sec_707 would apply instead in all cases the substance of the transaction will govern rather than its form sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control of the corporation sec_351 provides that sec_351 does not apply to a transfer of property to an investment_company sec_1_351-1 provides that a transfer to an investment_company occurs when i the transfer results directly or indirectly in diversification of the transferors’ interests and ii the transferee is a regulated_investment_company ric real_estate_investment_trust reit or a corporation more than percent of the value of whose assets are held for investment and are readily marketable_stock and securities or interests in rics or reits sec_1_351-1 provides that if there is only one transferor or two or more transferors of identical assets to a newly organized corporation the transfer will generally be treated as not resulting in diversification however if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification sec_731 provides in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution plr-114776-99 sec_752 provides that any decrease in a partner’s share of the liabilities of a partnership or any decrease in a partner’s individual liabilities by reason of the assumption by the partnership of such individual liabilities shall be considered as a distribution of money to the partner by the partnership generally the substance of a transaction will be respected for tax purposes even where the transaction is cast in the form of a series of interrelated steps rather than being structured along the most direct route to reach the result see revrul_67_448 1967_2_cb_144 in this case the shortest route to the end result would have been a transfer of the a stock directly to b in exchange for membership interests in b this result is not negated because the transaction will be cast in the form of a series of interrelated steps because b will make no cash or property distributions to its partners other than operating cash_flow distributions within two years from the date of the merger the deemed contribution of the a shares to b in exchange for units in b is presumed not to result in a sale of property to the partnership under sec_707 provided that there are no additional facts that would rebut the presumptions contained in sec_1_707-3 regarding transfers made more than two years apart or sec_1_707-4 regarding operating cash_flow distributions sec_721 will apply to the deemed contribution because all of the participating shareholders will be transferring identical assets to b shares of a stock the transfers will not result in diversification of the participating shareholders’ interests therefore the transfers will not be considered transfers to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated accordingly sec_721 does not apply to the deemed contribution of a stock to b by the participating shareholders because b will not assume any liabilities of the participating shareholders in connection with the merger and none of the a shares of stock transferred to b in the merger will be subject_to any liabilities of the participating shareholders there will be no deemed_distribution to the partners in b under sec_752 that is attributable to the merger conclusion based on the facts and representations received and subject_to the caveats below we rule as follows for federal_income_tax purposes the transitory existence of newco will be disregarded and the merger of newco with and into a will be treated as a contribution by the participating shareholders of their interests in a to b in exchange for membership interests in b provided there are no additional facts sufficient to establish the existence of a disguised sale under sec_707 under sec_721 neither the participating shareholders nor b will recognize gain_or_loss as a result of the participating shareholders’ contribution of a stock to b plr-114776-99 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any other section of the code we specifically express no opinion as to whether the transaction is part of a plan to achieve diversification without recognition of gain under sec_1_351-1 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your representatives sincerely matthew lay acting assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
